                 Case 18-10474-LSS           Doc 453       Filed 10/17/18       Page 1 of 2




                         iN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                               ) Chapter 11

THE WALKING COMPANY HOLDINGS, ) Case No.: 18-10474(LSS)
INC., et al.,l                )
                                Jointly Administered
                 Debtors.     ) Re: Docket No. 445

  CERTIFICATION OF COUNSEL REGARDING REORGANIZED DEBTORS'FIRST
             OMNIBUS OBJECTION(SUBSTANTIVE)TO CERTAIN
        (I) MISCLASSIFIED CLAIMS,AND (II) NO LIABILITY CLAIMS

         The undersigned counsel for the above-captioned reorganized debtors and debtors-in-

possession (the "Reorganized Debtors") hereby certifies that:

                 On September 24, 2018, the Reorganized Debtors filed with the United States

Bankruptcy Court for the District of Delaware (the "Court") the Reorganized DebtoNs' First

Omnibus Objection (Substantive) to CeNtain (I) Misclassified Claims and (II) No Liability Claims

[Docket No. 445](the "Claims Objection")

         2.      Responses to the Claims Objection were to be filed on or before 4:00 p.m.

(Eastern Time)on October 9, 2018 (the "Response Deadline").

         3.      The following claim has been adjourned to the hearing on November 30, 2018 at

10:00 a.m.(astern Standard Time):
                          ,.                                                       ::                  ...,
           ~'~•oi~f t~f ~r~~ h7~t"`~tl~~r~~    :.: ~ €.:I~~r~~t~t            ~ ~?ac~~fe~~ I.~c_ ~~x~5c~
                                                                               — -~ — .
          POC No. 39                        Putian Xinziesheng                  Informal Response
                                            Footwear Co. Ltd.




' The Debtors and the last four digits of their respective taxpayer identification numbers include: The Wallcing
  Company Holdings, Inc. (8665); The Walking Company (2061); Big Dog USA,Inc. (5316); and FootSmart, Inc.
  (9736). The headquarters and service address for the above-captioned Debtors is 25 W. Anapamu, Santa Barbara,
  CA 93101.



DOCS DE:221560.1 91893/001
                Case 18-10474-LSS       Doc 453      Filed 10/17/18    Page 2 of 2



         4.     The Reorganized Debtors have not received any other responses or objections to

the Claims Objection, and no other responses or objections appear on the Court's docket in these

cases.

         5.      The Reorganized Debtors have revised the proposed order and the applicable

exhibit (the "Proposed Order") to remove the claim of Putian from the Misclassified Claims

Exhibit. A copy of the Proposed Order is attached hereto as Exhibit A.

         5.     P blaek?ine~ c~p;~ ~f the Pr~p~sP~1 C~rc1_er is ~tt~~hed hereto as Exhibit B showing

changes made from the proposed order filed with the Claims Objection.

         WHEREFORE, the Reorganized Debtors respectfully request that the Court enter the

Proposed Order, substantially in the form attached hereto as Exhibit A at the convenience of the

Court.

Dated: October 18, 2018                    PACHULSKI STANG ZIEHL &JONES LLP

                                          /s/ Joseph M. Mulvihill
                                          Jeffrey N. Pomerantz(CA Bar No. 143717)
                                          Jeffrey W. Dulberg(CA Bar No. 181200)
                                          James E. O'Neill(DE Bar No. 4042)
                                          Joseph M. Mulvihill(DE Bar No. 6061)
                                          919 N. Market Street, 17th Floor
                                           Wilmington, DE 91899
                                          Tel: (302)652-4100
                                          Fax:(302)652-4400
                                          E-mail: joneill@pszjlaw.com
                                                   jpomerantz@pszjlaw.com
                                                   jdulberg@pszjlaw.com
                                                   jmulvihill@pszjlaw.com

                                           Attorneys for Debtors and Debtors in Possession




 DOCS DE:221560.191893/001
